  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,        )
                                 )
     Plaintiff,                  )
                                 )        MISC. ACTION NO.
     v.                          )         2:17mc3795-MHT
                                 )              (WO)
KOCH FOODS, INC.,                )
Montgomery, AL,                  )
                                 )
     Garnishee,                  )
                                 )
LAQUANTA GRANT,                  )
                                 )
     Defendant.                  )

           ORDER REDUCING WAGE-WITHHOLDING AMOUNT

    Upon    consideration   of   the    government’s    unopposed

motion to reduce the wage-withholding amount under the

writ of garnishment, it is ORDERED that:

    (1) The motion (doc. no. 10) is granted.

    (2) The    amount   Garnishee      Koch   Foods,   Inc.   shall

withhold under the writ of garnishment is reduced to

10 % of defendant LaQuanta Grant’s net monthly pay.

    DONE, this the 30th day of May, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
